PER CURIAM.
Petitioner seeks habeas corpus review of an order committing him to the Department of Health and Rehabilitative Services. Appellant’s involuntary commitment followed a finding that he is incompetent to proceed in his pending violation of probation hearing. Petitioner argues that the trial court’s findings and the underlying evidence do not fulfill the criteria of section 916.13(1), Florida Statutes (1993), and of Florida Rules of Criminal Procedure 3.211 and 3.212(e)(1) (1993). The state correctly contends, however, that petitioner’s failure to cooperate during the competency examinations substantially contributed to any inadequacies in the evidence and the trial court’s findings. See generally Muhammad v. State, 494 So.2d 969 *931(Fla.1986), cert. denied, 479 U.S. 1101, 107 S.Ct. 1332, 94 L.Ed.2d 183 (1987).
Accordingly, we deny the petition for writ of habeas corpus seeking release from the court’s order of involuntary commitment. Our denial is without prejudice to petitioner to seek another hearing for determination of his competency and the need for involuntary commitment.
PETITION FOR WRIT OF HABEAS CORPUS DENIED.
GUNTHER, C.J., and DELL and WARNER, JJ., concur.